Citation Nr: 0705217	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-33 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1. What evaluation is warranted for diabetes mellitus from 
April 2, 2001?

2. Entitlement to a compensable rating for prostatitis. 

3. Entitlement to a compensable rating for gout, left great 
toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
November 1969.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which granted service connection 
for diabetes mellitus, and assigned a 20 percent rating 
effective from April 2, 2001.  In addition increased 
compensable ratings for gout and prostatitis were denied.

By rating action in July 1981 service connection for 
prostatitis and gouty arthritis was granted and 
noncompensable ratings were assigned which have remained in 
effect since.

By rating action in March 2004 service connection for 
erectile dysfunction and nephropathy were granted and 
included as part of the 20 percent evaluation for diabetes 
mellitus.  By this decision the Board separates the erectile 
dysfunction and nephropathy from the service connected 
diabetes mellitus, and the RO is directed to assign separate 
ratings for each disorder.  Esteban v. Brown, 6 Vet.App. 259 
(1994).

By rating action in May 2005 separate awards of service 
connection were granted for peripheral neuropathy for each 
lower extremity secondary to diabetes mellitus.  

A Travel Board hearing was held in March 2006, and a 
transcript of that hearing is in the file.  At this hearing 
the veteran appears to have raised the issue of entitlement 
to service connection for anxiety.  The record also reveals 
claims of entitlement to service connection for hypertension 
secondary to diabetes, and entitlement to increased 
evaluations for bilateral lower extremity peripheral 
neuropathy.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, in 
addition to the matters discussed above, these matters are 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  From April 20, 2001, the veteran's diabetes mellitus has 
not required insulin, a restricted diet, and the regulation 
of activities.

2.   The veteran's prostatitis is not manifested by recurrent 
urinary tract infections, and has not required 
hospitalization or long term drug therapy; and there is no 
competent evidence that the veteran must wear absorbent 
materials which must be changed daily.    

3.  The veteran's gout has not been manifested by one or two 
exacerbations per year.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 20 
percent for diabetes mellitus have not been met at any time 
since April 20, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2006).

2.  The criteria for a compensable rating for prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(2006).

3.  The criteria for a compensable rating for gout have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5003, 5017 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March and May 2005, 
and March 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  The failure to provide 
notice of the type of evidence necessary to establish 
effective dates for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims, and any questions as to the appropriate 
effective dates to be assigned are moot.   

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims. 

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Diabetes mellitus

At a VA examination in May 2002, the veteran reported being 
diagnosed with diabetes in February 2001 and treated with 
Metformin.  The veteran checks his blood sugar daily.  It 
reportedly varied from 88 to over 200.  He can walk a lot but 
his feet swell badly. He wore elastic socks below the knees 
for support.  He reported an occasional loss of sensation in 
the lower extremities. Physical examination revealed 
absolutely no sensory loss in either lower extremity.  There 
was marked edema of the lower limbs and the feet were 
extremely puffy. Laboratory studies were judged to show that 
the veteran's diabetes mellitus was under control.  

At a September 2003 VA examination the examiner diagnosed 
diabetes mellitus type II, erectile dysfunction and 
nephropathy secondary to diabetes mellitus.

The veteran was seen for a VA examination in April 2005.  He 
reported blood sugar readings in the range of 150 with an 
unknown hemoglobin A1C.  He was taking Metformin twice daily, 
and was not taking insulin. He has had no episodes of 
diabetic ketoacidosis, hospitalization, hypoglycemia, or 
coma.  He was on a self imposed diet with no added sweets.  
His weight was maintained at between 300 and 312 pounds.  
Energy and strength were stable. Ankles and feet were swollen 
all the time even with pressure socks.  There were no 
symptoms of peripheral arterial insufficiency; and, no 
further parasthesias of the feet.  The electromyogram on the 
last compensation examination were noted to have been normal 
with no sensory deficit.  An eye examination last year was 
also normal.  The impression was metabolic syndrome 
consisting of type 2 diabetes mellitus, exogenous obesity, 
arterial hypertension, and dyslipidemia.  

Analysis

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the 
veteran was assigned a 20 percent evaluation rating for Type 
II diabetes mellitus, effective April 2, 2001. Under that 
code, a 40 percent evaluation is warranted for diabetes 
mellitus that requires insulin, a restricted diet, and 
regulation of activities.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent disability evaluation.  

Note (1) to this Code provides that compensable complications 
of diabetes are to be separately rated unless they are part 
of the criteria used to support a 100 percent evaluation.  In 
this latter respect, the record shows the appellant receives 
separate evaluations for left and right lower extremity 
peripheral neuropathy.   As noted, the 
ratings assigned those disorders are not the subject of this 
appeal. 
 
The Board notes, however, that in a March 2004 rating action, 
the RO granted service connection for erectile dysfunction 
and nephropathy.  These were considered noncompensable and 
combined with the rating for diabetes.  In this respect, the 
Board finds that the appellant's  erectile dysfunction and 
nephropathy should be evaluated separately as they are not 
endocrine disorders, but rather separate urological and renal 
disorders.  Hence, as noted above, the ratings warranted 
those disorders is not addressed in this decision, but 
instead is referred to the RO for initial consideration by 
the agency of original jurisdiction.   Esteban.  

The appellant has appealed the initial 20 percent rating that 
was assigned for diabetes mellitus.  He is essentially asking 
for a higher rating effective from the date service 
connection was granted.  Consequently, the Board must 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999).

After a review of the evidence, the preponderance of the 
evidence is found to be against entitlement to an evaluation 
greater than 20 percent for diabetes mellitus.  In order to 
warrant a 40 percent disability evaluation, the evidence must 
show the veteran requires insulin, a restricted diet, and 
regulation of activities.

Treatment records show that the veteran has diabetes, that he 
uses an oral hypoglycemic agent and does not require insulin, 
and that he tries to follow a self imposed diet.  There is, 
however, no indication that diabetes mellitus alone restricts 
the veteran's activity in a manner that is not already 
contemplated by the assignment of separate evaluations for 
peripheral neuropathy, erectile dysfunction, and 
nephropathy.  Indeed, while the veteran has been counseled 
about the need for dietary control and taking his medications 
on a regular basis, there is no competent evidence that 
activity is medically contraindicated because of diabetes.

Accordingly, although the appellant requires oral 
hypoglycemic agent and a restricted diet, there is no 
competent evidence that he must regulate his activities due 
to his diabetes, or that he requires the use of insulin.  
Hence, the veteran does not meet the criteria for a 40 
percent disability evaluation under Diagnostic Code 7913.  

As the preponderance of the evidence is against entitlement 
to an evaluation greater than 20 percent for diabetes 
mellitus, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



b. Prostatitis

The veteran was treated and diagnosed with acute prostatitis 
with hematuria in service in August 1968.   

At a VA examination in May 2002, the veteran reported being 
diagnosed in 1968 with acute prostatitis and hematuria.  He 
underwent a cystoscopy but no source for his bleeding could 
be identified.  Physical examination revealed the prostate 
was firm and not enlarged.  The diagnosis was prostatitis.  

At a September 2003 VA examination the examiner noted the 
veteran's prostate was enlarged, 1+, but was symmetrical, 
nontender, and homogenous with a normal consistency.  The 
diagnosis was chronic prostatitis/epididymitis.

The veteran was seen for a VA examination in April 2005.  A 
rectal examination revealed a normal size and consistency 
prostate, nontender and homogeneous.  The impression was 
chronic prostatitis.  

Analysis

In this case, the veteran is assigned a noncompensable 
evaluation for prostatitis.  Prostate disorders are rated on 
voiding dysfunction or urinary tract infection, which ever is 
predominant.  38 C.F.R. § 4.115b, Code 7527 (2006).  

Voiding dysfunction is rated in particular for conditions 
such as urine leakage, frequency, or obstructed voiding:  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than two times per day warrants a 20 percent rating.  

A  urinary tract infection  necessitating long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  38 C.F.R. § 4.115a, Code 7527.  

All compensable ratings for voiding dysfunction require the 
wearing of absorbent materials which must be changed daily.  
38 C.F.R. § 4.115a.  In this case, there is no competent 
evidence that the veteran is required to wear absorbent 
materials for his prostatitis.  The veteran has not reported 
wearing materials and there is no evidence that a doctor or 
other medical professional has ever recommended the use of 
such materials.  As there is no competent evidence that the 
veteran approximates the criteria for a compensable rating 
for voiding dysfunction, a noncompensable rating must be 
assigned.  38 C.F.R. §§ 4.7, 4.31 (2006).   

Looking to the rating criteria for urinary tract infection, 
there is no evidence that the veteran's prostatitis during 
the appellate period required hospitalization or long term 
drug therapy.  Here, again, as there is no competent evidence 
that the veteran approximates the criteria for a compensable 
rating for urinary tract infection, a noncompensable rating 
must be assigned.  38 C.F.R. §§ 4.7, 4.31.   

c. Gout

The veteran was treated in September 1968 and diagnosed with 
apparent gout of the great left toe.  The record also 
referred to the right great toe.  However the veteran during 
VA examination and his hearing clarified that it was gout of 
his left great toe for which he was claiming an increased 
rating.  

In a June 1981 VA examination the examiner noted normal 
dorsiflexion of both great toes.  A history of gouty 
arthritis was noted but not observed by the examiner.  

An August 2001 VAMC radiology report noted that there were no 
features consistent with gout found.

At a VA examination in May 2002, physical examination 
revealed the nail bed of the first left toe was partially 
necrotic.  There was no fungal infection of the other nails, 
and no calluses or lesions noted in the lower extremities. 
The diagnosis was gout.  

At a September 2003 VA examination, the veteran reported 
continuous swelling of his feet, left greater than right, 
since 1968.  His last acute episode of gout was in 1978. He 
has never taken any specific anti-gout medication and has had 
normal serum uric acid levels.  Physical examination of the 
feet revealed normal tactile sensation.  Laboratory studies 
revealed a slightly elevated uric acid  level.

At a VA examination in April 2005 the examiner determined 
that there was no definitive evidence of gout in the feet.  
He opined that gout was considered to be in remission.

Analysis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.14 do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups. The Board noted that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.

It is the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability. It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight- 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The veteran's gout is evaluated under 38 C.F.R. § 4.71a, DC 
5017, which directs that gout be rated under 38 C.F.R. § 
4.71a, DC 5002.  Under DC 5002, a 20 percent evaluation is 
assigned when there is evidence of one or two exacerbations 
per year.  Chronic residuals such as limitation of motion or 
ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion in a specific joint is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Despite the veteran's reports of continuous problems with 
swelling of his feet to the point he cannot put his shoes on 
there is no competent evidence that this problem is related 
to gout of the left toe.  There is no evidence of recurring 
attacks of gout, there is no evidence that the appellant's 
gout has been exacerbated once or twice a year during the 
appellate period.    In addition there is no evidence of any 
limitation of motion or ankylosis of the left great toe.  
There are no objective findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion of the left 
(or the right) great toe. Accordingly, the criteria for a 
compensable rating are not met under DC 5002. 

The Board has also considered whether an additional rating 
should be given for functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint.  
In this case, however, there is no credible evidence that any 
pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left great toe being limited in motion to the 
extent required for a rating under the limitation of motion 
code pertaining to the toes.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 5278; De Luca v. Brown, 8 Vet. App. 202 (1995).

The benefit-of-the-doubt rule has been considered in making 
this decision, however, the preponderance of the evidence is 
against the claims, and the doctrine is therefore not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Since April 2, 2001, entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus is denied.

Entitlement to a compensable disability rating for 
prostatitis is denied.
  
Entitlement to a compensable disability rating for gout is 
denied



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


